                                                                    JS-6
     Ross Cornell, Esq., APC (SBN 210413)
 1   LAW OFFICES OF ROSS CORNELL, APC
 2
     Email: ross.law@me.com
     111 W. Ocean Blvd., Suite 400
 3   Long Beach, CA 90802
     Phone: (562) 612-1708
 4   Fax: (562) 394-9556
 5   Attorney of Record for Plaintiff,
 6
     Matthew Verdiglione

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
     Matthew Verdiglione,                           Case Number:
11
                                                    8:18-cv-02251-DOC (DFMx
12

13                  Plaintiff,
                                                   STIPULATION AND ORDER
14
                    v.                             FOR DISMISSAL OF ACTION
15                                                 WITH PREJUDICE [14]
16   Z Properties, LLC, et al.
17
              Defendants.
18

19

20

21

22

23

24

25

26

27

28                                          -1-
                     STIPULATION FOR DISMISSAL OF ACTION WITH PREJUDICE
29

30

31
 1
         Plaintiff MATTHEW VERDIGLIONE and Defendants Z PROPERTIES,

 2   LLC and PROFORMA GRAPHICS PRINTSOURCE hereby stipulate as follows:
 3         1.     Plaintiff’s entire complaint as to all parties and all causes of action is
 4   hereby dismissed with prejudice; and
 5         2.    The parties shall bear their own attorneys’ fees and costs.
 6

 7   IT IS SO STIPULATED.
 8

 9   Dated: February 8, 2019                By: /s/ Ross Cornell
10
                                                Ross Cornell, Esq.,
                                                Attorneys for Plaintiff,
11                                              MATTHEW VERDIGLIONE
12

13

14
     Dated: February 8, 2019                By: /s/ Stephen E. Abraham
                                                Stephen E. Abraham, Esq.,
15                                              Attorneys for Defendants,
16                                              Z PROPERTIES, LLC and
                                                PROFORMA GRAPHICS
17
                                                PRINTSOURCE
18

19    SO ORDERED.
20

21

22    Dated: February 8, 2019               ________________________________
                                            DAVID O. CARTER
23                                          U.S. District Judge
24

25

26

27

28                                         -2-
                    STIPULATION FOR DISMISSAL OF ACTION WITH PREJUDICE
29

30

31
